The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election Requirement

This application discloses the following embodiments:
Embodiment 1, Figs. 1.1-1.6; directed to a doll representative of an unclothed, humanoid, female child with long, lightly toned, fiber-based hair shown in two configurations; articulated shoulder and hip joints at the legs and arms respectively, an open mouth, eyes shown in alternate open and closed configurations, and indicia indicative of eyebrows and eyelashes.
Embodiment 2, Figs. 2.1-2.4; directed to a doll representative of a humanoid, female child with short, smooth hair molded in the same material and color as the doll body and arranged in two pigtails, articulated shoulder and hip joints at the legs and arms respectively, an open mouth and eyes, indicia indicative of eyebrows and eyelashes, and clothed in a light, sleeveless, flower print dress with a pacifier worn on a chain about the neck. 
Embodiment 3, Figs. 3.1-3.5; directed to a doll representative of a humanoid, female child with short, tightly curled hair molded in the same material and color as the doll body and arranged in two tight pigtails, articulated shoulder and hip joints at the legs and arms respectively, an open mouth and eyes, indicia indicative of eyebrows and eyelashes, and clothed in a dark, sleeveless, flower print dress with a pacifier worn on a chain about the neck.
Embodiment 4, Figs. 4.1-4.5; directed to a doll representative of an unclothed, humanoid, female child with short, tightly curled hair molded in the same material and color as the doll body and arranged in one tight pigtail, articulated shoulder and hip joints at the legs and arms respectively, a closed mouth, eyes shown in open and closed configurations, and indicia indicative of eyebrows and eyelashes.
Embodiment 5, Figs. 5.1-5.5; directed to a doll representative of an unclothed, humanoid, female child with short, smooth hair molded in the same material and color as the doll body and arranged in two pigtails, articulated shoulder and hip joints at the legs and arms respectively, an open mouth, eyes shown in open and closed configurations, and indicia indicative of eyebrows and eyelashes.
Embodiment 6, Figs. 6.1-6.5; directed to a doll representative of a humanoid, female child with short, smooth hair molded in the same material and color as the doll body and arranged in two tight pigtails, articulated shoulder and hip joints at the legs and arms respectively, a closed mouth and eyes, and indicia indicative of eyebrows and eyelashes
Embodiment 7, Figs. 7.1-7.6; directed to a doll representative of an unclothed, humanoid, male child with short, straight, dark, fiber-based hair, articulated shoulder and hip joints at the legs and arms respectively, an open mouth, eyes shown in open and closed configurations, and indicia indicative of eyelashes.
Embodiment 8, Figs. 8.1-8.4; directed to a doll representative of an unclothed, humanoid, female child with long, darkly toned, fiber-based hair arranged in two ponytails; articulated shoulder and hip joints at the legs and arms respectively, a closed mouth, eyes shown in alternate open and closed configurations, and indicia indicative of eyebrows and eyelashes.
Embodiment 9, Figs. 9.1-9.5; directed to a doll representative of an unclothed, humanoid, female child with short, darkly toned, fiber-based hair arranged in two pigtails; articulated shoulder and hip joints at the legs and arms respectively, a closed mouth, eyes shown in alternate open and closed configurations, and indicia indicative of eyebrows and eyelashes.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). The differing configurations described above create patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 USC 121 to one of the patentably distinct embodiments.
A reply to this requirement must include an election of a single embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single embodiment will be held as nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected embodiments.
Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on). (See 37 CFR 1.1026 and MPEP 2909.02.) To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and for ease of comparison with the International Registration, the numbering of the drawing figures included in the elected Group should not be changed even if non-elected embodiments are cancelled. Thus, the numbering used in the original submission should not be amended when responding to this restriction.
Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the embodiments are determined not to be patentably distinct and they remain in this application, any rejection of one embodiment over prior art will apply equally to all other embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Copending Application
The applicant is cautioned to carefully consider the designs disclosed in their copending application, US Design Application No. 35/512079, when making an election as there may be overlapping, patentably indistinct design claims presented.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at joseph.kukella@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
A restriction requirement is in effect. Election is required to avoid abandonment.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
A preliminary search has not been conducted due to the wide variety of designs presented in the reproductions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913